               3:17-cv-03112-SEM-TSH # 187-1    Page 1 of 16
                                                                                  E-FILED
                                               Wednesday, 18 December, 2019 05:49:38 PM
                                                             Clerk, U.S. District Court, ILCD

     When I say institutional negligence, I mean that Wexford

Health Sources, Inc., failed to do something that a reasonably

careful institution providing health care to incarcerated persons

would do, or doing something that such an institution would not

do, under circumstances similar to those shown by the evidence.

     In deciding whether Wexford Health Sources, Inc., was

negligent, you may consider opinion testimony from qualified

witnesses, evidence of professional standards, and other evidence

presented in this case.

     The law does not say how a reasonably careful institution

would act under these circumstances. That is for you to decide.




                              Page 39 of 54
                3:17-cv-03112-SEM-TSH # 187-1   Page 2 of 16




     When I use the expression "proximate cause," I mean a cause

that, in the natural or ordinary course of events, produced the

plaintiffs injury. It need not be the only cause, nor the last or

nearest cause. It is sufficient if it combines with another cause

resulting in the injury.




                               Page 40 of 54
               3:17-cv-03112-SEM-TSH # 187-1   Page 3 of 16




     If you find that Plaintiff has proved any of his claims against

any of Defendants, then you must determine what amount of

damages, if any, Plaintiff is entitled to recover. Plaintiff must prove

his damages by a preponderance of the evidence.

     If you find that Plaintiff has failed to prove any of his claims,

then you will not consider the question of damages.




                              Page 41of54
                   3:17-cv-03112-SEM-TSH # 187-1       Page 4 of 16




      If you find in favor of a Plaintiff, then you must determine the

amount of money that will fairly compensate Plaintiff for any injury

that you find he sustained as a direct result of the lack of medical

care. These are called "compensatory damages."

      A Plaintiff may only recover compensatory daniages once for his

alleged harm, even if you find against more than one Defendant.

      Plaintiff must prove his damages by a preponderance of the

evidence.     Your award must be based on evidence and not

speculation or guesswork.          This does not mean, however, that

compensatory damages are restricted to the actual loss of money;

they include both the physical and mental aspects of injury, even if

they are not easy to measure.

     You should consider the following types of compensatory

damages: (1) The physical and mental and emotional pain and

suffering;   (2)   disability /loss of a          normal life/ diminished life

expectancy that     Mr.   Dean has experienced and is reasonably certain

to experience in the future; (3) The present value of the medical care

and supplies that he is reasonably certain to need and receive in the

future.

                                  Page 42 of 54
               3:17-cv-03112-SEM-TSH # 187-1   Page 5 of 16




     No evidence of the dollar value of physical or mental and

emotional pain and suffering or disability /loss of a normal life has

been or needs to be introduced. There is no exact standard for setting

the damages to be awarded on account of pain and suffering. You

are to determine an amount that will fairly compensate the Mr. Dean

for the injury he has sustained.




                              Page43 of 54
                3:17-cv-03112-SEM-TSH # 187-1   Page 6 of 16




      If you find against a particular Defendant on Plaintiffs Eighth

Amendment claim, you may, but are not required to, assess

punitive damages against that Defendant. The purposes of punitive

damages are to punish a defendant for his or her conduct and to

serve as an example or warning to that Defendant and others not to

engage in similar conduct in the future.

     Plaintiff must prove by a preponderance of the evidence that

punitive damages should be assessed against a Defendant. You may

assess punitive damages only if you find that his or her conduct

was malicious or in reckless disregard of Plaintiffs rights. Conduct

is malicious if it is accompanied by ill will or spite, or is done for the

purpose of injuring Plaintiff. Conduct is in reckless disregard of

Plaintiffs rights if, under the circumstances, Defendant simply did

not care about Plaintiff's safety or rights.

     If you find that punitive damages are appropriate, then you

must use sound reason in setting the amount of those damages.

Punitive damages, if any, should be in an amount sufficient to fulfill

the purposes that I have described to you, but should not reflect

bias, prejudice, or sympathy toward either party. In determining the



                                Page 44 of 54
               3:17-cv-03112-SEM-TSH # 187-1   Page 7 of 16




amount of any punitive dam.ages, you should consider the following

factors:

     - the reprehensibility of Defendant's conduct;

     - the impact of Defendant's conduct on Plaintiff;

     - the relationship between Plaintiff and Defendant;

     - the likelihood that Defendant would repeat the conduct if an

award of punitive dam.ages is not made;

     - the relationship of any award of punitive damages to the

amount of actual harm the Plaintiff suffered.




                              Page 45 of 54
                3:17-cv-03112-SEM-TSH # 187-1    Page 8 of 16




      Upon retiring to the jury room, you must select a presiding

juror. The presiding juror will preside over your deliberations and

will be your representative here in court.

     A verdict form has been prepared for you.

     Take this verdict form to the jury room, and when you have

reached unanimous agreement on the verdict, your presiding juror

will fill in and date the form, and all of you will sign it.




                                Page 46 of 54
               3:17-cv-03112-SEM-TSH # 187-1   Page 9 of 16




     Throughout this trial, several documents, photographs, or

other tangible evidence may have been admitted as exhibits for you

to consider during your deliberations. These exhibits, where

appropriate, will be provided to you when you retire to the jury

room to begin your deliberations. Do not mark, highlight, write on,

or otherwise alter the exhibits in any way. These exhibits are part

of the official record of this case and must be maintained in the

same condition as they were originally presented to you. If you

alter these exhibits in any way during the course of your

deliberations, you must notify the Court immediately.




                              Page 47 of 54
               3:17-cv-03112-SEM-TSH # 187-1   Page 10 of 16




     I do not anticipate that you will need to communicate with me.

If you do need to communicate with me, the only proper way is in

writing. The writing must be signed by the presiding juror, or, if he

or she is unwilling to do so, by some other juror. The writing

should be given to the court security officer, who will give it to me. I

will respond either in writing or by having you return to the

courtroom so that I can respond orally.

     If you do communicate with me, you should not indicate in

your note what your numerical division is, if any.




                               Page 48 of 54
               3:17-cv-03112-SEM-TSH # 187-1   Page 11 of 16




     During your deliberations, you must not communicate with or

provide information to anyone by any means about this case. You

may not use any electronic device or media, such as a telephone,

cell phone, smart phone, iPhone, Blackberry, or computer; the

internet, any internet service, or any text or instant messaging

service; or any internet chat room, blog, or website such as

Facebook, MySpace, Linkedln, YouTube, or Twitter, to communicate

to anyone any information about this case or to conduct any

research about this case until I accept your verdict.




                              Page 49 of 54
               3:17-cv-03112-SEM-TSH # 187-1   Page 12 of 16




     The verdict must represent the considered judgment of each

juror. Your verdict, whether for or against the parties, must be

unanimous. You should make every reasonable effort to reach

a verdict. In doing so, you should consult with one another, express

your own views, and listen to the opinions of your fellow jurors.

Discuss your differences with an open mind. Do not hesitate to

reexamine your own view and change your opinion if you come to

believe it is wrong. But you should not surrender your honest

beliefs about the weight or effect of evidence solely

because of the opinions of other jurors or for the purpose of

returning a unanimous verdict.

     All of you should give fair and equal consideration to all the

evidence and deliberate with the goal of reaching an agreement that

is consistent with the individual judgment of each juror.

You are impartial judges of the facts.

     The verdict form reads as follows.




                               Page 50 of 54
               3:17-cv-03112-SEM-TSH # 187-1     Page 13 of 16




                        VERDICT FORM
      Dean v. Wexford Health Sources , Inc. , et al., 17-cv-3112

1. We, the jury, find as follows on Plaintiff's Eighth
Amendment claims:
(Place an "X" on the appropriate line for each claim.)
                                 For Plaintiff             For Defendant
Abdur Nawoor                                         or
Rebecca Einwohner                                    or
Kathy Galvin                                         or
Wexford Health Sources, Inc.                         or


2. We, the jury, find as follows on Plaintiff's professional
negligence claims:

                                 For Plaintiff             For Defendant
Abdur Nawoor                                         or

Rebecca Einwohner                                    or
Kathy Galvin                                         or
Wexford Health Sources, Inc.                         or
[as principal to
non-defendant agent]


3. We, the jury, find as follows on Plaintiff's institutional
negligence claim:
                                 For Plaintiff             For Defendant
Wexford Health Sources, Inc.                        or



                               Page 51of54
               3:17-cv-03112-SEM-TSH # 187-1   Page 14 of 16




(If you found for Plaintiff on any of his claims, fill in below the
compensatory damages you award. If you found against Plaintiff on
all of Plaintiff's claims, skip parts 4 and 5 because you will not
award damages.)
     4. Compensatory Damages:
We, the jury, award the plaintiff, William Dean, compensatory
damages for the physical pain and suffering that he
experienced in the amount of:




We, the jury, award the plaintiff, William Dean, compensatory
damages for the emotional pain and suffering that he
experienced in the amount of:




We, the jury, award the plaintiff, William Dean, compensatory
damages for the disability and loss of normal life/ diminished
life expectancy that he experienced and will experience in the
future in the amount of:




                               Page 52 of 54
             3:17-cv-03112-SEM-TSH # 187-1   Page 15 of 16




We, the jury, award the plaintiff, William Dean, compensatory
damages for the medical care and supplies that he will need in
the future in the amount of:




                            Page 53 of 54
               3:17-cv-03112-SEM-TSH # 187-1   Page 16 of 16




(If you found against one or more Defendants on Plaintiff's Eighth
Amendment claims, in addition to any compensatory damages
awarded above, you may, but are not required to, award punitive
damages against that particular Defendant. If you found in favor of
all Defendants on Plaintiff's Eighth Amendment claims, skip part 5
because you may not award punitive damages. You cannot award
punitive damages on the negligence claims.)
     5. Having found against a particular Defendant on
Plaintiff's Eighth Amendment claim, we fix Plaintiff's punitive
damages against that Defendant, if any, as follows:
Abdur Nawoor                             $ ------



Rebecca Einwohner                        $______
Kathy Galvin                             $_ __ __
Wexford Health Sources, Inc.             $______

     We, the jury, having reached a unanimous agreement on
Plaintiff's claims, sign below.


Date:


Presiding Juror




                               Page 54 of 54
